DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the axial direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14, lines 2-3 recite the limitation “an end portion” which should be changed to “the end portion”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (WO 2008/120231 A2) in view of Markfort (WO 2016/071270 A1).
Regarding claim 9, Ahmed discloses a steering column 4 (Fig. 1) for a motor vehicle (Pg. 1, Field of Invention), comprising:
a steering shaft 7 mounted rotatably about a longitudinal axis (Fig. 3, dashed line along steering shaft axis, and
a rotation limiter 2 (Fig. 1) comprising a coupling part 13 disposed in a rotationally secure manner on the steering shaft 7 (Pg. 7, Para. 3) and two oppositely directed flat spiral springs 9, 10 (Fig. 3).
Ahmed does not disclose that the steering column includes a steering column housing that surrounds the steering shaft and the flat spiral springs.
Markfort teaches (Fig. 2) that the steering column comprises a steering column housing 40, with a steering shaft 31 in the steering column housing 40 and a rotation limiter 42, 43 arranged between the coupling part 44 and the steering column housing 40.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ahmed by adding a steering column housing as disclosed by Markfort because the steering 
Regarding claim 10, Ahmed, modified as above further discloses that the coupling part 13 comprises an outer cylindrical coupling part (outer surface of coupling part 13) that is coaxial with the steering shaft (Fig. 3) and on which the two oppositely directed flat spiral springs 9, 10 are arranged side by side in the axial direction (Fig. 1 & 4), and respectively an inner end (Fig. 5, inner edge) of each of the spiral springs 9, 10 is fastened to the coupling part 13 (Fig. 4; Pg. 7, Para. 3).
Regarding claim 11, Ahmed, modified as above, further discloses that the coupling part 13 is provided with a slot-shaped aperture 17, 18 (Fig. 6), in which respectively a bent-over inner end (Fig. 5, inner bent portion) of each of the flat spiral springs 9, 10 engages (Pg. 7, Para. 3).
Regarding claim 12, Ahmed, modified as above, further discloses that the coupling part 13 comprises a sleeve-shaped shaft portion (inner surface of coupling part), which is configured to slip axially onto the steering shaft 7 (Fig. 2) and which, on its inner side thereof facing the steering shaft 7, comprises a profile 16 (Fig. 6) that is complimentary (Pg. 7, Para. 3) to an outer profile 15 (Fig. 3) of the steering shaft 7.
Regarding claim 13, Ahmed, modified as above, further discloses that the rotation limiter 2 is arranged in an end portion (Fig. 2 shows the rotation limiter 2 on an end of the steering column 4), facing forwards relative to a front of the vehicle (side of rotation limiter 2 that abuts plate 8 faces forwards relative to a front of the vehicle), of the steering column.
.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Markfort, and further in view of Adt (U.S. Pat. No. 1,019,115).
Regarding claim 15, Ahmed, modified as above, discloses all limitations of the current invention as described above, except that the outer ends of the flat spiral springs are fastened to the cap part by fastening screws.
Adt teaches that the outer ends 12 of the flat spiral springs (Fig. 6) can be fastened using fastening screws 10 (Col. 2, lines 92-104).
In view of the teachings of Adt, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ahmed in view of Markfort by fastening the outer ends of the flat spiral springs to the cap part using fastening screws because fastening screws hold the end of the flat spiral spring securely in place. Furthermore, it is well known to one of ordinary skill in the art that using a fastening screw to fasten two different parts together will fixedly connect the two parts, and it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ahmed to further utilize a screw to secure the end to ensure a secure connection.
s 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Markfort, and further in view Linkenbach et al. (DE 10159330 A1), hereinafter Linkenbach.
Regarding claim 16, Ahmed, modified as above, discloses all limitations of the current invention as described above except that the flat spiral springs are dimensioned in terms of their length such that they respectively allow a steering wheel turning angle within the range between 360° and 720° to the right and the left.
Linkenbach teaches that the slat spiral springs 10, 11 are dimensioned in terms of their length (Para. [0018], “pretensioned”) such that they respectively allow a steering wheel turning angle within the range between 360° and 720° (Para. [0018]) to the right and left.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ahmed in view of Markfort by dimensioning the spiral springs to set a steering angle between 360° and 720° as disclosed by Linkenbach because a steering angle limit between 360° and 720° allows the vehicle operator to make sharp turns while preventing the operator from turning past the physical steering limit of the front axle assembly.
Regarding claim 17, Ahmed, modified as above discloses all aspects of the current invention as described above except that, at least in some sections thereof, the flat spiral springs exhibit a linear spring characteristic.
Linkenbach teaches (Fig. 3) that, at least in some sections I, II thereof, the flat spiral springs 10, 11 exhibit a linear spring characteristic (Para. [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571) 272-6870.  The examiner can normally be reached on Monday - Thursday 7:30 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        




/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616